DETAILED ACTION

Status of Application
	This action is in reply to the amendment and response filed on February 24, 2022.
Claims 2, 3, 11, and 12 have been canceled. 
Claims 1, 10, and 19 have been amended.
Claim 21 has been added.
Claims 1, 4-10, and 13-21 are pending and allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Allowable Subject Matter
Claims 1, 4-10, and 13-21 (renumbered as 1-17) are allowed.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter (see also prosecution history): 
One of the closest prior art references of record is Lee, U.S. Patent Application Publication No. 2017/0344976 A1. Lee teaches a mobile payment system in which an NFC device links to an affiliated store payment terminal to make a purchase. The payment application runs in the background. 
Another of the closest prior art references of record is Park et al., U.S. Patent Application Publication Number 2016/0239821 A1. Park teaches a user terminal that uses a payment application for a mobile payment. The payment application is run in the user terminal, which is in a predetermined state such as a locked state, a screen-off state, or a home screen state. 
Another of the closest prior art references of record is Aabye et al., U.S. Patent Application Publication No. 2010/0211504 A1. Aabye teaches an invention for processing payment transactions that are conducted using a mobile payment device that includes a contactless element. 
Another of the closest prior art references of record is Talach et al., U.S. Patent Application Publication No. 2013/0030933 A1. Talach teaches a payment system for use with a mobile communicator and a point of sale terminal. When the NFC communication link between the mobile communicator and the POS terminal is re-established, the NFC communication session is automatically associated with the earlier session. 
Another of the closest prior art references of record is Profis, Sharon. “Everything you need to know about NFC and mobile payments,” https://www.cnet.com/tech/mobile/how-nfc-works-and-mobile-payments/ (Sept. 9, 2014). This reference discusses NFC based payments. The reference explains that after a payment application on a phone is launched, the phone is tapped on the credit card terminal to connect with the terminal using NFC technology. Once the connection is established, the transaction may occur. 
Another of the closest prior art references of record is Dodson, Ben; Hristo Bojinov; Monica S. Lam. “Touch and Run with Near Field Communication (NFC),” Computer Science Department, Stanford University, (2010). This reference discusses the use of NFC technology with smart phones. 
Claims 1, 4-10, and 13-21 (renumbered as 1-17) are allowed because these prior art references, individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of claimed features. Although there are features that on their own would be known in the art, they were not found in a way that makes the amended claims as a whole obvious to one having ordinary skill in the art. The independent claims recite a series of ordered steps that were not taught or made obvious by the prior art. Therefore, the rejection under 35 U.S.C. 103 is withdrawn.
Regarding eligibility, the 35 U.S.C. 101 rejection was withdrawn in the Non-Final Rejection mailed on October 27, 2020. It was noted that the claims were doing more than merely using a computer as a tool to perform an abstract idea. Additionally, the combination of additional elements integrates the abstract idea into a practical application and provides an ordered combination. Therefore, the claims are eligible.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Other Relevant Prior Art
Levine et al., U.S. Patent Application Publication Number 2010/0231383 A1. This reference teaches an invention for condition-based activation, shut-down, and management of applications on a mobile device. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/
Primary Examiner, Art Unit 3698